The question was — Whether Baldwin owed Dimoclc; what Dimoclc had said previous to any controversy-was admitted to be given in evidence by the defendant, to prove that he did not owe him; on the ground that the plaintiff stood in DimocFs right: and the'plaintiff was allowed to produce other evidence besides the defendant’s testimony, to prove the indebtedness of the defendant, talcing a distinction between the case in chancery where the petitioner calls upon the respondent to disclose upon oath, and where the law lets a party *139in to testify for tlie benefit of both; one is by the act of the plaintiff, the other by act of law.